A seat on the binder was provided for the driver. Plaintiff was accidentally thrown from such seat. The policy included disability sustained by being accidentally thrown from a binder while *Page 98 
engaged in its operation. The driver's seat was an essential part of the binder, and, under the policy, the only part contemplated from which an operator could be thrown. Plaintiff was thrown from that part of the binder, and the question of whether he was thrown from the binder is determined by the place from which he was thrown and not the place where, in the course of flight, he landed.
The judgment is reversed, and a new trial granted, with costs to plaintiff.
McDONALD, POTTER, NORTH, and FEAD, JJ., concurred with WIEST, J.